DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/8/2022 has been entered.

Response to Amendment
The Amendment filed on 8/8/2022 has been entered. Claims 29, 31-35, 38-40, 42, 43 and 45-48 remain pending in the application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 29, 31-35, 38-40, 42, 43 and 45-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 4,160,803, hereinafter Potts in view of United States Application Publication No. 2005/0150808, hereinafter Sarna.
Regarding claim 29, Potts teaches a storage device (item 20) for holding at least one gel card (intended use MPEP § 2114 (II)), the device comprising a generally cubic body (figure 8a-8b) including side walls and end walls (figures 8a-8b) defining an internal space (figures 8a-8) which receives and retains therein said at least one gel card (intended use MPEP § 2114 (II)), each said side wall including inwardly extending formations which allows the at least one gel card to be suspended in the internal space (column 5, lines 42-47); and walls that nest thereby reducing the volume of the stacked devices so the total volume taken up by two stacked storage devices is less than the total volume of two unstacked storage devices (figure 8c, there is a portion of a lower structure which is inside of the upper structure, thereby leading to this limitation).
Potts fails to teach each said walls including a recess formed by contoured wall abbreviations which define a contoured shoulder and allow nesting engagement via the recess of a wall of one said storage device with a corresponding opposing part of a wall of a like storage device such that at least one device is stackable on another like device while accommodating said gel cards in said internal space; the nesting engagement allowing overlap of each side and end walls of one device with a corresponding opposing recess in the side and end walls of another device; wherein each said side and end walls each have a distal edge contour which fits the contoured shoulder which defines the contoured abbreviation, and wherein the distal edge contour of each wall is supported along its length by the contoured shoulder of the recess of each wall.
Sarna teaches a pipette tip container which has each said walls including a recess formed by contoured wall abbreviations which define a contoured shoulder (Sarna, where items 3, 4, 5 and 6 point to and the shoulder formed by the two different thicknesses of the wall) and allow nesting engagement via the recess of a wall of one said storage device with a corresponding opposing part of a wall of a cover such that at least one device is stackable (Sarna, figures 1 and 2); the nesting engagement allowing overlap of each side and end walls of one device with a corresponding opposing recess in the side and end walls of another device (Sarna, figures 1 and 2); wherein each said side and end walls each have a distal edge contour which fits the contoured shoulder which defines the contoured abbreviation (Sarna, figures 1 and 2), and wherein the distal edge contour of each wall is supported along its length by the contoured shoulder of the recess of each wall (Sarna, figure 1) so that it allows for the corners on the upper piece to be guided by the protruding corner guides of the lower piece (Sarna, paragraph [0032]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added recesses formed by contoured wall abbreviations which define a contoured shoulder which nest with an upper and/or lower device with the distal edge contoured wall of the upper device being supported by the shoulder of the lower device along with protruding guide corners of the contoured walls because it would allow for the guiding of the upper and lower devices together (Sarna, paragraph [0032]).
Regarding claim 31, Potts teaches further comprising a plurality of inwardly extending formations extending from at least two said walls and which provide a recess to accommodate said gel cards articles (figure 8c).
Regarding claim 32, Potts teaches wherein the inwardly extending formations provide abutments to support said gel cards (figure 8c).
Regarding claim 33, modified Potts teaches wherein each said side and end walls have a part including an external surface lying in a first plane (Sarna, the lower plane of items 3, 4, 5 and 6) and a second part having an external surface lying in a second plane (Sarna, the upper plane of items 3, 4, 5 and 6) which is offset from the first plane (Sarna, figure 2).
Regarding claim 34, modified Potts teaches wherein the offset second plane surface defines the recess which accommodates a corresponding part of a wall of a like device when one said devices is stacked on another of said devices (Sarna, figure 2).
Regarding claim 35, modified Potts teaches wherein the recess is inwardly offset relative to the external surface in said first plane (Sarna, figure 2).
Regarding claim 38, modified Potts teaches wherein when one device is stacked on top of another like device, the distal edge of each wall of one device nests on the shoulder of the wall recess of the other device (Sarna, figure 2).
Regarding claim 39, Potts teaches wherein the formations include a slot (item 25) which accommodates at least one edge of the gel cards (intended use MPEP § 2114 (II)).
Regarding claim 40, Potts teaches wherein each said formations include a recess (item 83) which accommodates one receptacle of a gel card (intended use MPEP § 2114 (II)).
Regarding claim 42, Potts teaches wherein the gel cards are inserted and held (intended use MPEP § 2114 (II)) in an elongated slot (item 88) in the formations.
Regarding claim 43, Potts teaches wherein there are a plurality of slots (item 25) which allow insertion of a plurality of gel cards into said device (intended use MPEP § 2114 (II)).
Regarding claim 45, Potts teaches wherein multiple devices are stackable one on top of the other (figure 8c).
Regarding claim 46, Potts teaches wherein each device accommodates at least five gel cards (intended use MPEP § 2114 (II)).
Regarding claim 47, Potts teaches wherein the elongated slots (item 25) are arranged between the sidewalls so that the gel cards when inserted, lie perpendicular to the side walls (figures 7a and 8a-8c).
Regarding claim 48, Potts teaches wherein the device is manufactured from moulded plastics (column 2, lines 55-59).

Response to Arguments
Applicant’s arguments, see pages 6-15, filed 8/8/2022, with respect to the rejection(s) of claim(s) 29, 31-35, 38-40, 42, 43 and 45-48 under 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Potts and Sarna.
 
Conclusion





 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796